 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RONELL A. WILLIAMS,                                Case No. C18-833 RSM

10                Plaintiff,                            ORDER OF DISMISSAL
11          v.
12
     STATE OF WASHINGTON, et al.,
13
                  Defendants.
14

15          The Court, having reviewed the Report and Recommendation of the Honorable James
16   P. Donohue, the Objections filed by Ronell Williams, and the balance of the record, finds that
17   Plaintiff has not stated a cognizable ground for relief under § 1983 at this time. The Court
18   does hereby find and ORDER:
19          (1)     The Court adopts the Report and Recommendation.
20          (2)     This action is DISMISSED with prejudice.
21          (3)     The Clerk is directed to send copies of this Order to the parties and to the
22                  Honorable James P. Donohue.
23          DATED this 16th day of November 2018.
24

25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE


     ORDER OF DISMISSAL
     PAGE - 1
